Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 CORPORATE BY-LAWS OF DE ECOPETROL S.A. APPROVED AT THE EXTRAORDINARY GENERAL SHAREHOLDERS MEETING OF NOVEMBER 6, 2007, CURRENTLY UNDER PROTOCOLIZATION AND INSCRIPTION PROCEDURES BEFORE THE CHAMBER OF COMMERCE CHAPTER I: LEGAL NATURE, CORPORATE NAME, CONSTITUTION, DOMICILE, AND DURATION ARTICLE ONE: LEGAL NATURE  CORPORATE NAME.- ECOPETROL S.A. is a Mixed Economy Corporation, of commercial nature, organized as a corporation, of national level, dependant of the Ministry of Mines and Energy and will have as corporate name ECOPETROL S.A. hereinafter, and for the effects of this document, it will also be identified as THE COMPANY. ARTICLE TWO: DOMICILE.- The main domicile of ECOPETROL S.A. is the city of Bogotá D.C. and THE COMPANY may open subordinated companies, subsidiaries, branch offices and agencies throughout the National territory and abroad. ARTICLE THREE: DURATION.- The term of THE COMPANY is perpetual. CHAPTER II: CORPORATE PURPOSE ARTICLE FOUR: CORPORATE PURPOSE.- The corporate purpose of ECOPETROL S.A. is the development, in Colombia or abroad, of commercial or industrial activities corresponding or relating to exploration, exploitation refining, transporting storing, distributing, and commercializing hydrocarbons and its by-products. Additionally, the following are part of the corporate purpose of ECOPETROL S.A.: 1) The administration and management of all assets and real state that were reverted to the Government after the termination of the former De Mares Concession. Over said assets THE COMPANY will have all disposition faculties provided by the law. 2) The exploration and exploitation of hydrocarbons in crude oil areas or fields that, before January 1, 2004: a) were linked to outstanding contracts or, b) were being directly operated by ECOPETROL S.A. 3) The exploration and exploitation of crude oil areas or fields assigned to it by the National Hydrocarbons Agency - ANH-. 4) Exploration and Exploitation of hydrocarbons abroad, directly or through contracts entered into with third parties. 1 5) Refining, processing and any other industrial or petrochemical procedure of hydrocarbons, its by-products or alike, directly or in facilities owned by third party, within the National territory or abroad. 6) Purchase, sale, import, export, processing, storage, mix, distribution, commercialization, industrialization, and/or sale of hydrocarbons, its by-products, and alike, in Colombia or abroad. 7) Transportation and storage of hydrocarbons, its by-products and alike, through owned transportation or storage systems or of those third parties, within the National territory and abroad, with the exception of natural gas transportation within the National territory. 8) Carry out the investigation, development and commercialization of conventional and alternative sources of energy. 9) Carry out the production, mix, storage, transportation and commercialization of oxygenizing components and bio-fuels. Carry out port operations. Carry out any complementary, connected or useful activity to develop the aforementioned. Guaranty any third party obligations when strictly necessary within regular business and within its corporate purpose, as authorized by the Board of Directors. ARTICLE FIVE: THE COMPANY may enter into all acts, contracts and legal business and activities that may be required for the adequate fulfillment of its corporate purpose, and specifically those mentioned hereinafter: 1) Construction, operation, administration, maintenance, disposal, and management within the National territory or abroad of transportation and storage systems of hydrocarbons, its by-products; refineries, pumping, collection, compression or treatment stations, supply plants, terminals, and in general all those assets or facilities required to fulfill the corporate purpose. 2) Enter, in Colombia or abroad, into all sorts of agreements, contracts or legal business provided in National or international regulations arising from freedom of contract, as long as they correspond or are related to the corporate purpose or its functions as assigned to THE COMPANY, or to develop subsidiary or complementary operations. Among them, purchase or sale contracts of production rights and risk coverage contracts. 3) Rendering and commercialization of all class of services related to the fulfillment of the corporate purpose. 4) With the Board of Directors authorization: a) Open branch offices, agencies or subsidiary companies, in Colombia or abroad when deemed convenient. b) Participate with individuals or companies, National or foreign, of public or private nature, in Colombia or abroad, in the incorporation or constitution of corporations, associations, partnerships or non profit organizations, with a corporate purpose identical, similar, connected, complementary, necessary or useful for the development of ECOPETROL S.A.`S corporate purpose. c) Acquire shares or rights in corporations, associations, partnerships or non profit organizations, previously incorporated or constituted, which have a corporate purpose identical, similar, connected, complementary, necessary or useful for the development of ECOPETROL S.A.`S corporate purpose. 2 d) Sell shares or rights in corporations, associations, partnerships or non profit organizations, in which it may have participation, pursuant to legal regulations for state owned sale of shares. e) Create sole person companies or take on any association or business collaboration form with individuals or companies to perform corporate purpose related activities, as well as those activities connected, complementary, necessary, or useful for its development. f) Impose levies, sell or limit dominium rights over fixed assets owned by ECOPETROL S.A. other than hydrocarbons, its by-products, refined or petrochemical. 5) Construction, acquisition, or management of all sorts of facilities to efficiently develop the corporate purpose. 6) Purchase, distribution or commercialization of products related to its corporate purpose, and open or manage, directly or indirectly, branch offices, subordinated companies, or agencies necessary for such task. 7) Enter into all sorts of operations with financial or insurance institutions. 8) Enter into all sorts of debt operations. 9) Issuance of securities on assets and investment. Investment of treasury remaining and reserves in capital markets transitionally or permanently by issuing bonds, purchasing titles, shares, rights, making deposits or carrying out any other kind of operations with authorized financial institutions. All kinds of investment and treasury operations with authorized entities. Obtaining and exploiting industrial property rights over trademarks, drawings, symbols, patents or any other immaterial goods and carry out the respective registries before proper authorities. Carry out necessary investigations to obtain necessary technical support; and obtain new technologies and products, resulting from investigations and creations of the respective divisions of THE COMPANY. Preparation and training of personnel in all specialties of the crude oil industry, its by- products, in the country and abroad. Participation in scientific or technological activities related to its corporate purpose or with complementary, connected or useful activities to it, as well as to take advantage of them and apply them technically and economically. Participation in social programs for the community, especially with communities located where THE COMPANY has influence. Carrying out the aforementioned tasks and any other investment, legal business, or activities connected, complementary, or useful to the fulfillment of the corporate purpose and functions related to hydrocarbons and it by-products and alike or products having the capacity to take their place. Any other functions assigned by law or by the National Government pursuant to the Law and to these By-Laws. PARAGRAPH ONE: To fulfill its corporate purpose, THE COMPANY may carryout its activities within the National territory and abroad. PARAGRAPH TWO: Notwithstanding numeral 4 herein, THE COMPANY has free disposition of all the assets that make up the patrimony and purchase all kinds of assets and obligations under any title pursuant to current law and these By-Laws, therefore it may: 3 a) write, accept, grant, endorse, negotiate, discount, give as warranty all kinds of securities and other civil and commercial documents. b) Warranty through bonds, liens, mortgages or deposits, its own obligations. c) Issue bonds or securities or other similar documents that collectively constitute obligations of THE COMPANY, and regulate the issuance of said securities with the public directly or through intermediaries, pursuant with the law. d) Negotiate shares, bonds or public debt documents issued by national of foreign companies. PARAGRAPH THREE: ECOPETROL S.A. must comply with its functions in a competitive manner, under principles of economic and financial revenue. CHAPTER III CAPITAL, PATRIMONY, SHARES AND SHAREHOLDER RIGHTS ARTICLE SIX: CORPORATE CAPITAL: a) AUTORIZED CAPITAL: The COMPANYS authorized capital is fifteen trillion pesos ($15.000.000.000.000. oo) divided in sixty billion (60.000.000.000) ordinary nominative share with a face value of two hundred fifty pesos ($250.oo) each, represented pursuant with these By-Laws. b) SUSCRIBED CAPITAL: The subscribed capital is nine trillion ninety six billion one thousand, ninety seven million, two hundred four thousand, two hundred ninety pesos (9,096,197,204,290) which the present parties subscribe in the following way: Shareholder No. Of Shares Percentage Price (in Colombian (%) Pesos) Nation  Ministry of Finance and Public Credit 36.384.786.817,196 9.9999945 9.096.196.704.299.oo Fiduciaria La Previsora S.A. 400 0.0000011 100.000 La Previsora S.A. Insurance Company 400 0.0000011 100.000 Fondo Financiero de Proyectos de Desarrollo FONADE 400 0.0000011 100.000 Fondo Nacional de Garantías 400 0.0000011 100.000 Financiera de Desarrollo Territorial - FINDETER 400 0.0000011 100.000 TOTAL 36.384.788.817,196 100 9.096.197.204.299.oo The share of the Nation - Ministry of Finance and Public Credits represented in the value of the hydrocarbons and the shares due to reversion of areas given under concession and the revenue and capitalized revaluation. 4 The amount of the shares of the NATION - Ministry of Finance and Public Credit is equal to the sum of the shares that are subscribed and paid in the protocol act. c) PAID CAPITAL: THE COMPANY has received as paid capital the amount of nine trillion ninety six billion one thousand, ninety seven million, two hundred four thousand, two hundred ninety pesos in currency and in species in the proportions expressed hereinafter: Shareholder Amount paid Paid Shares Outstanding (in Colombian pesos) shares Nation  Ministry of Finance and Public Credit 9.096.196.704.299.oo 36.384.786.817,196 0 Fiduciaria La Previsora S.A. 100.000 400 La Previsora S.A. Insurance Company 100.000 400 0 Fondo Financiero de Proyectos de Desarrollo FONADE 100.000 400 0 Fondo Nacional de Garantías 100.000 400 0 Financiera de Desarrollo Territorial - FINDETER 100.000 400 0 TOTAL 9.096.197.204.299.oo 36.384.788.817,196 0 ARTICLE SEVEN: PATRIMONY: ECOPETROL S.As patrimony is made up of: a) Assets and rights from the De-Mares concession that after the reversion where passed on to the Empresa Colombiana de Petroleos- industrial and commercial state company. b) The assets and rights that before the issuance of the Decree Law 1760 of 2003 passed on to The Empresa Colombiana de Petroleos- industrial and commercial state company under the reversion agreed with the holders of the concession granted by the government. c) The assets and rights that before the issuance of the Decree Law 1760 of 2003 where passed on to the Empresa Colombiana de Petroleos  industrial and commercial state company due to the end of the exploration and exploitation of hydrocarbons administrative entity. d) The National production rights of the fields that the Empresa Colombiana de Petroleos-industrial and commercial state company was operating up to the date of the issuance of the Decree Law 1760 of 2003, and in the exploited fields of entered into by said company acting as the national hydrocarbons administrative entity before the creation of the National Hydrocarbons Agency  ANH e) The production rights of the fields that may result from the contracts entered into by ECOPETROL S.A. until Dec 31, 2003. f) The assets originated from ECOPETROL S.As rights over future production of hydrocarbons obtained both from direct operations, and from hydrocarbon exploration and exploitation contracts entered into by said company. g) The production rights over fields from direct operation in areas assigned to the Empresa Colombiana de Petroleos  industrial and commercial state company and ECOPETROL S.A. as included in the land map as of December 31, 2003. 5 h) The assets produced by the investment and reinvestment of revenue by Empresa Colombiana de Petroleos  industrial and commercial state company. i) The assets produced by the investment and reinvestment of revenue by ECOPETROL S.A. j) All the assets and rights that Empresa Colombiana de Petroleos  industrial and commercial state company has acquired under any title and those to be acquired by ECOPETROL S.A. at any title. ARTICLE EIGHT: ISSUANCE OF SHARES: ECOPETROL S.A. may issue shares within the limits of the authorized capital, pursuant to the limitations of Law 1118 of 2006 and the regulations that modify, add or substitute it. ARTICLE NINE: SHARE REGISTRY BOOK: THE COMPANY will have a SHARE REGISTRY BOOK previously registered with chamber of commerce of the principle corporate domicile, in which the names of those owning shares, the number of shares corresponding to each, the title or titles with their respective number and inscription date; the sales and transfers, liens, levies, and judicial claims will be registered and any other act subject to inscription pursuant to the Law. THE COMPANY only recognizes as owner the person whose name is included in the share registry and only for the number of titles and under the conditions therein registered. ARTICLE TEN: TITLES OR CERTIFICATIONS.- The shares of the COMPANY may circulate both physically and immaterially. a) The shares that circulate physically or materially will be represented by titles bearing the hand signature of the President and of the Secretary of The Company or whomever acts as such, and will be issued in a numeric and continuous series and must include all requirements pursuant to article 401 of the Commerce Code. As long as the total amount per share has not been paid completely, only provisional titles will be issued to the subscribers. All provisional titles will be exchanged for permanent titles, as the shares represented by them are paid completely by groups or lots of shares or for each share, in particular. The provisional title(s) as the case may be, will be issued within two (2) months or less as of the date of the Public Deed corresponding to the protocol of these By-Laws. The shareholders will be responsible of any taxes or tributes imposed on the issuance of shares that circulate materially or immaterially, as well as for those generated by transfers, transmission or modification on their dominium. b) The shares certificates that are issued, transferred or have a lien imposed on and that circulate immaterially will be kept and managed by a specialized entity or by a Centralized Securities Deposit with experience in this type of activities. Holders may request a certification legitimating them to exercise shareholders rights. The entity in charge of their management will carry out all necessary subscription of shares and will manage the 6 shareholder registry. The content and characteristics of the certificates will be according to pertinent legal requirements. As long as only partial amount of the value has been paid, the company may only issue provisional certificates. Circulation, limitations, and other issues or operations related to immaterial shares will be rules by legal regulations for immaterial securities. PARAGRAPH ONE: SHAREHOLDER DEFAULT.- THE COMPANY directly or through the specialized entity, on which it may delegate this function, will annotate all payments and outstanding debts. When a shareholder is in default (this is, when the holder does not pay, within the deadline established in the share issuance rules the shares or part thereof. a) Political and economical rights of said shares in default will be suspended. b) Article 397 of the commerce code will be applied and THE COMPANY will charge the sums received to the liberalization of the number of shares of those installments paid, having as their value the price at which they were issued after deducting fifteen percent (15%) of the unpaid amount as indemnification, which are presumed to be caused. As well, THE COMPANY will stop receiving payments from the shareholder who is under an execution event, pursuant with the share issuance rules. c) The shares that have not been liberated and have been retained from the defaulted shareholder will be put into the market by THE COMPANY as soon as possible, pursuant to article 397 of the commerce code. In order to apply article 397 of the Commerce Code, THE COMPANY may carry out any activities deemed necessary, without the need of the consent or acceptance of the shareholder, because it is understood that such consent was given by the shareholder by accepting the issuance of said shares. The Board of Directors of THE COMPANY will meet and decide on required matters in order to negotiate the shares taken from defaulted shareholders. Those shares, which have not been paid up, cannot be freely negotiated. Shares, which have been paid are free and liberalized pursuant with the share issuance rules are negotiable. PARAGRAPH TWO: STOLEN AND DAMAGED OF TITLES OR CERTIFICATES.- a) STOLEN: The owner of the title or certificate presumably stolen must present before The Board of Directors a) an authenticated copy of the criminal complaint, b) the guaranty required by the Board of Directors for the case in which the Board will give the owner or holder of the title or certificate a duplicate included in the Stock Registry. In case the stolen title or certification would reappear, titleholder will return the duplicate to THE COMPANY, which will be destroyed by the Board of Directors registering it in the corresponding minutes. b) DAMAGE: When the request for the title copy is due to its damage the shareholder must turn it over in the condition it may be so THE COMPANY annuls it before delivering the duplicate, which will make reference to the substituted title number. 7 ARTICLE ELEVEN: LIENED SHARES OR UNDER LEGAL PROCEDURE.- In case of a lien and a forced sale, it will be ruled by article 408, 409, 414 and 415 of the Commerce Code and by article 67 of Law 794 de 2003 and any legal regulation that may regulate, complement, modify the aforementioned or that may be applicable. ARTICLE TWELVE: LEVIED SHARES.- THE COMPANY will register the transfer of levied shares in any form or whose dominium is limited or dismembered, after informing, in writing to the purchaser, of the existence of such levy or of the limitation or dismemberment. In case of usufruct duly informed to THE COMPANY, it will recognize the usufruct party all the rights derived from the shares, except those relating to their property such as the right to sell them or to subscribe new issuances, including those distributed as dividend shares, which correspond to the owner, except agreement in the contrary. PARAGRAPH: PLEDGED SHARES.- Pledged is perfected through its inscription in the Stock Registry and will not grant the creditor the rights of the shares, except in the case of stipulation or express agreement. The document including such agreement will be enough to prove before THE COMPANY the creditors rights. ARTICLE THIRTEEN: SHARES RIGHTS.- All shares provide its holder an equal right in the corporate body and in the benefits to be distributed and each one of them has the right to one vote in the General Shareholders Meeting, with certain legal limitations. THE COMPANY Shareholders will have the following rights and guaranties: 1. Participate in the General Shareholders Meeting deliberations and vote in it to make general decisions that correspond to said body, including the appointment of the organs and people which it must elect, pursuant to the Law and these By-Laws and if necessary, have mechanisms to be represented in said Meetings. 2. Receive as dividend, a part of the profit of THE COMPANY in proportion to the shares it may own in said COMPANY. ECOPETROL S.A. distributes its profits pursuant to the Law and these By-Laws. 3. Have access to THE COMPANY`S public information in due time and integral form, and to freely inspect the books and other documents referred to in article 446 and 447 of the Commerce Code within fifteen (15) business days prior to the General Shareholders Meeting where the financial statement will be considered. 4. Receive a proportional share of the corporate assets at liquidation, if it were the case, once all of THE COMPANY`S debts are covered, in the proportion of the number of shares held. 5. Be represented, through a writing that includes the name of the proxy holder and the extension of the representation. Proxies for representation in the General Shareholders Meeting must be pursuant to article 184 of the Commerce Code. 6. Transfer or sell its shares, pursuant with the Law and these By-laws; as well as to know the share registration methods and the identity of the main shareholders of THE COMPANY, pursuant with the Law. 7. Give recommendations on corporate governance of THE COMPANY, through written requests presented to the Shareholder and Investor Attention Office. 8 8. Request, together with other shareholders, the summon of an extraordinary General Shareholders Meeting, pursuant with article 20 of these By-laws. 9. Request before the Shareholder and Investor Attention Office, authorization under its cost and responsibility, to carry out specialized audits under the following terms: a) The specialized audits may be carried out in any moment over the documents authorized under article 447 of the Commerce Code, by a request presented by a plural number of shareholders representing at least five percent (5%) of the subscribed shares of THE COMPANY. b) The specialized audits cannot cover reserved documents under the Law, in particular article 15 of the Political Constitution and article 61 of the Commerce Code, as well as section g) of article 4 of Law 964 of 2005 and other regulations. c) As well the specialized audit cannot cover scientific, economic and statistic information obtained by the people dedicated to the crude oil industry in any of its branches, pursuant with applicable legislation; technical and industrial information regarding prospects of sources obtained directly by THE COMPANY or by its associates; or any information derived for contracts that constitute competitive advantages; this information has commercial reserve regulated by Colombian Commerce Law. In any case the specialized audits must be carried out over specific issues and cannot be carried out over industrial secrets or over issues covered by confidentiality Laws on intellectual property. d) In any case can the specialized audits affect the autonomy of the managers, according to Legal and By-laws faculties. e) The working documents of the special auditor will subject to reserve and must be conserved for a time no less than five (5) years, as of the date of elaboration. f) The request to carry out specialized audits will be presented in writing to the Shareholder and Investor Attention Office, stating the reasons that motivate it, the facts and operations to be audited and the duration of such. The persons hired to carry out the specialized audits must be professionals recognized as such by the Law and must comply with the requirements of the Law and of these By-Laws to be an External Auditor of THE COMPANY. The auditor will be chosen by procedures than guarantee its objective and independent selection. g) The Shareholder and Investor Attention Office must revise the request hastily and efficiently, facilitating the activities of the auditor, in coordination with the offices of THE COMPANY that must help for their task to be viable. h) The results of the specialized audit must be informed first to the President of ECOPETROL S.A., who has thirty (30) business days to comment. These results and the comments of the President of THE COMPANY will be informed to the Board of Directors and to the control and supervision entities. In case there is breach of legal regulations, it will be informed to competent authorities. i) The investors may request specialized audits concerning the nature of their investments, with regards to the aforementioned rules and as long as they posses, individually or jointly, at least ten percent (10%) or more of the respective issuance of titles or securities. Present before the Board of Directors proposals related to the good development of THE COMPANY, jointly with other shareholders, as long as they represent at least five percent (5%) of the subscribed shares. The proposals must indicate the address and name of the person to whom the response of the petition will be sent and with whom the Board will act, in case to consider it necessary. In any case, such proposals cannot verse on industrial secrets or strategic information of THE COMPANY`S development. These requests must be presented in writing to the Shareholder and Investor Attention 9 Office. This Office must, as well present them to the Corporate Governance Committee of the Board of Directors for their study and possible authorization by the Board of Directors. Regarding these requests, the Board of Directors must abstain from giving reserved information or information that may jeopardize ECOPETROL S.A.`s business or that may affect third party rights or that, if distributed, may be used against THE COMPANY. 11. When considering that a Corporate Governance Rule has been breached, a shareholder may address the Board of Directors of THE COMPANY in writing, indicating the reasons and facts that support its claim, stating the name, identification number, address, telephone and city to guarantee a response to the claim. The President and Board of Directors Support Direction or whom acts as such will send the claim to the Board of Directors for their study, and will answer it and initiate the necessary measures to avoid breaching the rules indicated. The Board of Directors may delegate this function in the Corporate Governance Committee. 12. During the term of the Nations Declaration as majority shareholder of ECOPETROL S.A. dated July 26 2007, exercise their withdrawal right under the terms of such Declaration. 13. Those other rights granted by the Law and these By-Laws PARAGRAPH ONE: EQUAL TREATMENT TO SHAREHOLDERS AND INVESTORS : THE COMPANY, in order to protect the complete exercise of rights and a fulfillment of this obligations toward investors and shareholders, will give them equal treatment regarding requests, claims and information with no regards to the value of the investment or the amount of shares owned. PARAGRAPH TWO: DISPUTE RESOLUTION METHOD: The conflicts that may arise between THE COMPANY and its shareholders will try to be resolved: first instance, through direct settlement; second instance, through amicable mediators, and third instance, through the intervention of conciliators from the Center for Arbitration and Conciliation from the Chamber of Commerce of Bogotá D.C. Once these three instances have failed, the interested party has one option for its claim to be resolved through Court Jurisdiction or through an Arbitration Tribunal. In case an Arbitration Tribunal is chosen, it will session in Bogotá D.C. and the decision will be based in Law. It will be made up of three (3) Arbitrators appointed in agreement by the parties. In the event that within thirty (30) days of the Arbitration Tribunal summons, the parties have not agreed on the appointment, it will be made by the Center for Arbitration and Conciliation of the Chamber of Commerce of Bogotá D.C. ARTICLE FOURTEEN: SHARE INDIVISIBILITY: The shares will be indivisible, therefore when, due to legal reasons or agreement some shares are owned by a plural number of people,
